In satisfaction of a pending indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and attempted criminal sale of a controlled substance in the third degree and waived his right to appeal. He was sentenced, in accordance with the plea agreement, to an aggregate prison term of IIV2 years to be followed by two years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of her assignment, arguing that no nonfrivolous issues exist to be raised upon appeal. Based upon our review of the record and counsel’s brief, we agree. The judgment is therefore affirmed and counsel’s application for leave to withdraw granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P, Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.